Citation Nr: 0309975	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  93-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a bilateral elbow 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had active service from November 1980 to December 
1992.

The current appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the above claims.  
Jurisdiction of the veteran's claims and appeal has since 
been assumed by the Boise, Idaho, RO.  

In July 1995, July 1998, and March 2001, the Board of 
Veterans' Appeals (Board) remanded this matter for further 
development.  The case has been returned to the Board for 
further appellate review.

The issue of service connection for a bilateral knee disorder 
is the subject of the REMAND herein.


FINDING OF FACT

The competent medical evidence fails to show that the veteran 
has a bilateral hip disorder or a bilateral elbow disorder.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
bilateral hip disorder or a bilateral elbow disorder.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records reflect that in September 1985 the 
veteran was seen for complaints of pain in the right elbow 
and right hip.  The right elbow was negative except for 
tenderness on the right epicondyle.  There was full range of 
motion and no neurological deficit of the elbow.  The right 
hip had no tenderness, no neurological deficits, and full 
range of motion.  The assessment was right lateral 
epicondytis and pain in the right hip, rule out tendonitis.  

In October 1985, the veteran presented with complaints of 
pain in the right shoulder and right hip for four to five 
years.  She described pain in the right hip and cramping in 
the right knee.  On examination, the right hip had no 
tenderness but limited range of motion.  The elbows were 
negative.  The assessment was right hip pain.  An October 
1985 X-ray revealed a history of complaints of right hip pain 
worsening the past 4-5 years but no history of injury.  The 
hip X-ray was within normal limits.  A February 1986 
treatment note revealed complaints of on and off hip and 
elbow pain, with no joint swelling and no relief with 
Indocin.  Arthritis panel and X-rays were noted to be 
negative.   The assessment was recurrent pain of the 
extremities, probably job related.  The treating physician 
recommended orthopedics and cross training should symptoms 
persist.  A treatment note also from December 1992 for right 
knee complaints revealed the RA to be negative, ANA pending.  

After service, the veteran was afforded a VA general 
examination in February 1993.  She gave a history of 
recurrent pain in the hips and elbows.  Examination of these 
extremities was normal.  X-rays of the hips and elbows were 
all essentially normal.  

The veteran also underwent a VA neurological examination in 
February 1993.  She again related complaints of recurrent 
intermittent pain in the hips and elbows.  The examiner noted 
that other VA examination of these complaints revealed normal 
findings on X-ray.  The impressions included neck pain with 
symptoms radiating to the shoulder, low back pain with 
symptoms radiating to  the lower extremities, and pain in the 
hips and elbows.  

The report of an April 1996 VA examination of peripheral 
nerves revealed a history of complaints of joint pain and 
chronic tendonitis since 1980.  This was said to involve the 
right hip, elbow, and shoulder, with intermittent pain for 
which the veteran had been on anti-inflammatory medications.  
Physical examination included examination of hip motion, 
which was apparently done sitting at a 180 degrees angle 
femur to back.  The hips had 125 degrees flexion, straight 
leg raise was to 70 degrees, hip rotation was 20 degrees 
internal and 30 degrees external.  No neurological, strength, 
or motor deficits were noted in any of the extremities.   
Deep tendon reflexes were 1+ in all of the extremities.  The 
veteran was able to heel-toe walk, hop, and squat normally.  
In the diagnosis, the examiner remarked that there was no 
evidence of peripheral nerve involvement by history or 
examination.  

An April 1996 VA examination by an orthopedic specialist 
revealed complaints of pain in the hips and elbows.  The 
veteran denied any joint swelling or redness.  She indicated 
that she had pain on motion of left hip aggravated by weight 
bearing.  The examiner noted records of complaints of painful 
joints involving the hips and elbows, among others.  On 
physical examination, reflexes, sensations, motor power and 
pulses were normal in all extremities.  The examiner reported 
normal findings on all ranges of motion for hips and elbows.  
There was no swelling or redness or tropic changes and any of 
the joints examined.  The diagnosis was polyarthalgia, 
etiology undetermined.  The examiner indicated further 
testing, such as bone scan and rheumatology could be helpful.  

An April 1997 bone scan of the whole body revealed normal 
findings for the hips and elbows.  A May 1997 rheumatology 
factor was also normal.  

The report of a September 1999 VA orthopedic examination 
reflects that the examiner reviewed the claims file and noted 
that rheumatoid factor had been normal in 1995 and again in 
1997 as were the bone scan results in 1997.  

The veteran's complaints reported in the September 1999 VA 
examination regarding her right hip indicate that she began 
experiencing right hip problems in the mid 1980s.  She denied 
any specific injury and gave a history of being diagnosed 
with tendonitis, which was relieved by treatment.  Claims 
file review revealed normal X-ray film of the hips in 1994 
and 1995.  The veteran's range of motion was described as 
normal in the 1996 exam, as were rheumatoid and bone scan 
findings.  Her current complaints were that the right hip 
catches when she walks more than a half-mile.  She indicated 
it would "click" and then be accompanied by up to 4/10 
severity pain lasting up to 3 or 4 hours.  She denied needing 
a wheelchair or crutches for her hip.  

Regarding her right elbow, the veteran said she also began 
experiencing pain since the mid 1980s and was diagnosed with 
tendonitis.  The examiner's review of the medical records 
noted a service medical record from September 1985 with a 
diagnosis of right epicondylitis, but with examination and X-
ray of 1993 to be normal.  Again the negative X-ray, 
rheumatoid and bone scan findings were noted on claims file 
review.  The veteran's current complaints were of 
intermittent seasonal flare-ups of 6/10 severity pain in her 
elbow.  She denied that it became hot, red, or swollen.  She 
indicated that it was hard to grip strongly with her right 
hand during a flare up.  She denied losing time from work or 
school due to pain in the hips and elbows

On physical examination in September 1999, examination of the 
hip region failed to reveal any palpable mass, tenderness, 
ecchymosis.  Hip abduction was 47 degrees bilaterally, 
adduction was 10 degrees on the right and 13 degrees on the 
left.  Elbow examination revealed grossly symmetrical 
musculature.  There was no evidence of olecranon heat 
induration or rugor.  There was no creptius.  Elbow range of 
motion was 0-139 on the left and 0-141 degrees on the right.  
Motor strength was 5/5 in all extremities.  Vascular was 
positive for radial and dorsalis pulse bilaterally.  
Neurologically light touch, appropriate ception and vibratory 
sense were intact in all extremities.  Deep tendon reflexes 
of biceps, brachial radialis and patellar were all negative 
bilaterally.  Gait and stance showed no evidence of a limp.  

The tentative diagnoses included right hip strain and right 
elbow tendonitis.  The examiner recommended X-rays be taken 
of these extremities.  A September 1999 addendum to this 
examination reflects that the veteran failed to complete the 
planned X-rays; therefore, the examiner was forced to make a 
final diagnosis without benefit of these studies.  The final 
diagnoses included right hip pain and history of right elbow 
tendonitis.  The examiner remarked that insufficient evidence 
was available to confirm pathology for these problems.  

The report of an August 2001 VA examination revealed that the 
examiner reviewed the claims file and noted that the veteran 
had normal X-rays of her hips and elbows done in 1995.  Her 
chief complaint was of pain in the right elbow and right hip 
on an intermittent basis.  She gave a history of having an 
onset of aching around 1985 and of being diagnosed with 
"tennis elbow."  She indicated having intermittent problems 
off and on since then.  She also complained of intermittent 
aching in her right hip.  She said she had X-rays done on all 
the joints, namely the elbows and hips, none of which 
demonstrated any significant pathology.  Her current 
treatment was heat when she was symptomatic and ibuprofen on 
a regular basis.  She denied having any limitations as a 
result of these conditions, and indicated that her activities 
were limited by a back problem.  Her past medical history was 
negative for any injuries or illnesses affecting the 
extremities.  

On physical examination in August 2001, the veteran was able 
to heel-toe walk, hop on either foot, and squat normally.  
Gait and stance showed no evidence of a limp.   Knee and 
ankle jerks were 2+.  Pinprick, temperature, position and 
vibratory sensation were all well preserved in all four 
extremities.  Straight leg raising was 90 degrees bilaterally 
no augmented by plantar or dorsal flexion.  Muscle power of 
the proximal and distal musculature of both legs was 5/5.  
Examination of the hip region revealed normal range of motion 
in all planes.  Hip abduction was 40 degrees bilaterally, 
extension was 25 degrees, adduction was 20 degrees 
bilaterally, external rotation was 45 degrees and internal 
rotation was 25 degrees.  

Elbow examination revealed no significant tenderness in the 
ulnar grooves or epicondylar ridges bilaterally.  Elbow range 
of motion was 0-140 degrees of flexion and extension 
bilaterally.  Pronation was 75 degrees and supination was 90 
degrees.  Vascular was positive for radial and dorsalis pulse 
bilaterally.  Jamar on the right varied between 60 and 75 
pounds and on the left was 70 pounds.  Circumference of the 
upper arms was 16 inches bilaterally and forearm was 11.25 
inches bilaterally.  The veteran could approximate the tip of 
her thumb to her other fingers and exhibited normal hand and 
finger motion.  

The orthopedic diagnosis was intermittent musculoskeletal 
pains, multiple locations without significant objective 
findings.  The examiner remarked that there were no objective 
findings to support the veteran's complaints of discomfort.  

VA treatment records from 1999 through 2002 reflect treatment 
for complaints other than the veteran's elbows and hips.


Legal analysis

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her as to whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claims by means of the discussions in the March 1993 and 
December 1997 rating decisions, May 1993 statement of the 
case (SOC); July 1993, December 1997, and January 2003 
supplemental statements of the case (SSOC); prior Board 
remands; and numerous letters from the RO, including in May 
2001.  She was informed of the requirements to establish 
service connection and the reasons that her claims had been 
denied.  She was also asked to submit specific evidence in 
support of her claims.  VA further informed the veteran of 
which information and evidence she was to provide to VA and 
which information and evidence VA obtained and would attempt 
to obtain on her behalf by means of the May 2001 letter.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's complete service 
medical records, VA treatment records, and private treatment 
records.  There is no indication of relevant medical records 
that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded several VA examinations, as 
discussed below.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible.  No further 
action is warranted. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the competent medical evidence fails to show that the 
veteran has a bilateral hip disorder or a bilateral elbow 
disorder.  There is no evidence of any left hip or left elbow 
problems shown in service or thereafter.  Although some right 
hip and right elbow complaints were reported in service and 
thought to possibly be tendonitis, there were no objective 
findings to support the veteran's subjective complaints in 
any VA examinations conducted after service.   

Specifically, upon VA general examination in February 1993 
physical examination and X-rays of the veteran's hips and 
elbows were normal.  The diagnosis was recurrent pains only.  
No underlying pathology was identified.  No evidence of 
peripheral nerve involvement was found on the April 1996 VA 
neurological examination.  Although polyarthalgia was 
diagnosed on VA orthopedic examination in April 1996, the 
examiner stated that further testing, such as bone scan and 
rheumatology, would be helpful.  Thereafter, an April 1997 
bone scan revealed normal findings for the hips and elbows.  
A May 1997 rheumatology factor was also normal.  Upon VA 
orthopedic examination in September 1999, only tentative 
diagnoses of right hip strain and right elbow tendonitis were 
made.  Because the veteran failed to report for X-rays, the 
final diagnoses without included right hip pain and history 
of right elbow tendonitis, with insufficient evidence 
available to confirm pathology for these problems.  

Most recently, the veteran was afforded a VA examination in 
August 2001.  This examiner, who is a medical doctor, 
diagnosed intermittent musculoskeletal pains of multiple 
locations without significant objective findings.  The 
examiner further remarked that there were no objective 
findings to support the veteran's complaints of discomfort.  
The Board finds this opinion to be very probative because it 
was based upon detailed examination of the veteran and review 
of the claims folder, including all available diagnostic 
testing results.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).  

The negligible residuals, as well as the subjective 
complaints of pain, do not rise to the level of a disability, 
absent a diagnosed or underlying condition.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The only other support for this claim is found in the 
veteran's statements.  However, she is not qualified to 
render a medical diagnosis or a medical opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the foregoing reasons, the Board concludes that the 
preponderance of evidence in this case is against the claims 
for service connection bilateral hip and elbow disorders.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002). 


ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a bilateral elbow 
disorder is denied.


REMAND

The claims file also shows that the veteran received 
treatment for complaints of knee pain and swelling at the VA 
Medical Center (VAMC) in Spokane, Washington, in May 2001.  
X-rays of the knees were taken, but they are not associated 
with the claims folder.  Accordingly, the RO should make 
arrangements to obtain this x-ray report on remand.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Thereafter, the claims folder should be returned to the 
examiner who conducted the August 2001 VA examination.  The 
examiner should review the additional evidence received and 
the claims file and draft an addendum to the August 2001 VA 
examination report regarding the nature and etiology of a 
claimed veteran's bilateral knee disability.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should make arrangements to obtain the 
X-ray report of the veteran's knees from the 
Spokane, Washington, VAMC dated in May 2001, as 
well as any records dated from December 2002 
forward showing treatment for a knee disorder.  
2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated with 
the claims folder, return the claims file to the 
examiner who conducted the August 2001 examination.  
If that examiner is no longer available, the claims 
file should be forwarded to an appropriate 
specialist.  Ask the examiner to state in the 
report if the claims folder was reviewed.
The examiner should draft an addendum to the August 
2001 VA examination report.  Any further special 
studies, to include reexamination of the veteran if 
required, should be conducted. 
The examiner is requested to provide an opinion as 
to the diagnosis, date of onset, and etiology of 
any knee disorder found to be present.  The 
examiner should state whether it is at least as 
likely as not that any currently diagnosed knee 
disorder found to be present had its onset during 
active service or is related to any in-service 
disease or injury.  In providing this opinion, the 
examiner should specifically review the service 
medical records and the evidence submitted since 
the most recent VA examination of August 2001, 
including x-rays of the knees taken in May 2001.  
The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.
3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Ensure that all 
notification and development action required 
by the VCAA is completed.  

4.  Finally, the RO should readjudicate the 
veteran's claim for service connection for a 
bilateral knee disorder.  If the benefit 
sought on appeal remains denied, the veteran 
should be furnished an SSOC and given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

